Citation Nr: 1626883	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in December 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

On his July 2010 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board.  Subsequently, in an October 2011 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's December 2013 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the December 2013 remand, the Board ordered the RO to schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The examiner was specifically requested to discuss the audiological findings throughout the Veteran's service treatment records (STRs), including the 25 decibel loss at 4000 Hz in his right ear noted on his August 1966 induction examination.  

In an August 2014 addendum opinion, the VA examiner noted that a 25 decibel loss is considered to be within normal limits.  The examiner in the addendum opinion did not take into account the change in audiometric standard.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The audiometric testing performed at the Veteran's August 1966 enlistment examination reported pure tone threshold levels in decibels in the right ear were 
0 (15), -5 (5), -5 (5), -5 (5), 25 (30) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz and in the left ear were -5 (10), 0 (10), -5 (5), 15 (25), 45 (50) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.  The August 2014 addendum opinion relies on a factually inaccurate premise in reaching its conclusion, that the Veteran's right ear hearing loss was within normal limits upon entrance to active service, and thus the opinion is invalid.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that an opinion based upon an inaccurate factual premise has no probative value).  A new VA opinion is necessary to determine the etiology of the Veteran's current right ear hearing loss.  

Additionally, a favorable decision on the claim for service connection for right ear hearing loss could impact the Veteran's increased rating claim for left ear hearing loss.  Thus, the Board finds that the issue of entitlement to an initial compensable rating for left ear hearing loss is inextricably intertwined with the claim for entitlement to service connection for right ear hearing loss.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any relevant VA treatment records concerning the Veteran's bilateral hearing loss and associate them with the claims file.

2. Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claim file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the February 2014 VA examination and August 2014 addendum opinion or, if unavailable, the Veteran should be afforded a new VA examination.  If the February 2014 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner. 

After the audiological examination, the examiner should specifically comment on:

a. Whether the Veteran's right ear hearing loss was at least as likely as not (a 50 percent probability or greater) caused by or otherwise related to military service, to include exposure to heavy vehicle and artillery noise and an explosion noted in an October 1967 STR.

b. The examiner should specifically discuss the audiological findings throughout the STRs, including the adjusted 30 decibel loss at 4000 Hz in his right ear noted on his August 1966 induction examination, as well as the apparent improvement of audiological thresholds in his right ear on his February 1969 separation examination.  The examiner should also address the Veteran's lay evidence with regards to symptomatology during active service and continuity of symptomatology after discharge.

4. In providing the requested opinions, the examiner is reminded that a complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




